Order modified by providing that the issues of fact be settled for trial by a jury, as follows: 1. Prior to the marriage of plaintiff and defendant did defendant represent to plaintiff: (a) That she was the legitimate child, born in lawful wedlock, of one William D. Dalgleish and Linnie Dalgleish? (b) That defendant’s parents were and always had been persons of good moral character? (e) That said William D. Dalgleish was the only man to whom her mother had ever been married? 2. Were said representations made by defendant with knowledge that they were untrue? As to (a)? As to (b)? As to (e)? 3. If said representations were so made by defendant with knowledge that they were untrue, did plaintiff *818marry defendant relying upon said representations? 4. If said representations were made by defendant with knowledge that they were untrue, did plaintiff voluntarily cohabit with defendant as her husband with knowledge that said representations were untrue? As so modified the order is affirmed, in so far as appealed from, with ten dollars costs and disbursements to appellant. The issues of fact as settled by the order from which the appeal is taken contain matter which may be evidence of the main facts to be proved. The form in which the findings were settled by said order would be apt to confuse a jury. They should have been stated more tersely. Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ., concur.